Exhibit 10.1

 

Entrust

2005 SAM MORCOS SALES COMPENSATION PLAN OUTLINE

(“PLAN”)

 

PLAN PARTICIPANT

 

Sam Morcos, Senior Vice President, Sales

 

Territory—

        Latin America and Asia Pacific (excluding China, Hong Kong and Japan);
United States excluding all U.S. federal government sales (in this context U.S.
federal government sales will be interpreted to include without limitation sales
in which the U.S. federal government or any agency thereof or any GSA eligible
entity (exclusive of State and Local Governments) is an end user of the
Company’s products and/or services.

Applicability Period

        July 1, 2005 to December 31, 2005.

 

 

ADDITIONAL TERMS

 

  1. Subject to the terms of this plan, you will be entitled to the commissions
described in Schedule A attached hereto. This Plan applies only to sales that
close in the Applicability Period. You are only eligible to receive the
commissions and bonuses set out in this Plan for Qualified Sales if:

 

(a)    the revenue payable to the Company in relation to a Qualified Sale is
timely collected while you are Actively Employed by Entrust Limited (i.e., while
commission payment is made on recognized revenue, commissions are not earned
until payment is collected from the customer); and

 

(b)    you were Actively Employed by Entrust Limited at the time that the
pertinent revenue was recognized by the Company

 

For greater certainty, you are not entitled to receive any commissions or
bonuses for any revenue recognized by the Company or collected by the Company
after you cease to be Actively Employed by Entrust Limited. In this context, You
are “Actively Employed” if you have not given notice to Entrust Limited of your
resignation or intent to resign, and you have not received from Entrust Limited
written notice of termination of your employment (regardless of the sufficiency
of any such notice of termination). You cease to be Actively Employed by Entrust
Limited as of the date (i) that Entrust Limited receives notice of resignation
or intent to resign, or (ii) that Entrust Limited provides written notice to You
of Your termination (regardless of the sufficiency of any such Notice of
Termination).

 

  2. Commissions will normally be paid on the next scheduled pay date which
falls after 45 days following the end of quarter in which the revenue was
recognized.



--------------------------------------------------------------------------------

Entrust

2005 SAM MORCOS SALES COMPENSATION PLAN OUTLINE

(“PLAN”)

 

  3. You need to report any potential error within 90 days of receipt of the
relevant statement or payment, whichever is later, failing which the commissions
will be deemed to be properly paid and the Company will not be required to make
any adjustment.

 

  4. In spite of paragraph 2 above, the Company may, in its sole discretion, pay
commissions and bonuses in advance in expectation of collection and/or
recognition, as applicable. If it turns out that payment is not made within a
timely manner by a customer, then the Company is entitled to set off such
commissions and bonuses against future commissions or other payments due to you,
or alternatively (at the Company’s option) demand repayment by you.

 

  5. This plan has been approved of by the compensation committee of the Board
of Directors of Entrust, Inc. The Sales Compensation Committee (SCC) is a
committee of the management of the company comprised of the CFO and the CGO. The
purpose of the committee is to ensure consistent application of this Plan and
resolve issues, ambiguities, address exceptional conditions that arise. The SCC
or its delegate in Sales Operations shall be responsible for the implementation
and ongoing administration of this Plan. Any questions arising from the
administration or interpretation of this Plan are subject to the determination
of the SCC. The CFO will interpret what constitutes revenue recognition, what
constitutes standard sales practices, how a sale is attributed to any territory,
and what constitutes Recognized Revenue. You expressly acknowledge that the SCC
may refuse to include in commission calculations for any revenue recognized for
the sale that does not conform to the Company’s standard sales practice. For
example, the SCC may not pay commissions on transactions with non-standard
pricing or non-standard terms and conditions. In order to help You with
interpretation of this Plan, the SCC may from time to time issue short
interpretation bulletins.

 

  6. The SCC may amend or discontinue this Plan at any time with respect to
future commissions, incentives or awards with notice to You; however, any
incentives or awards earned up to the date of modification or termination will
be distributed in accordance with the Plan provisions at the time they were
earned. Amendment to this Plan must be in a document approved of by the SCC and
signed by Entrust’s CFO, CEO, or CGO.

 

  7. Nothing in the Plan shall be interpreted as giving you the right to be
retained as an employee of the Company, or of limiting Entrust Limited’s rights
to control or terminate your employment at any time in the course of its
business.

 

  8. The terms of this Plan will be governed by the laws of the Province of
Ontario. If any provision of this Plan is held by a court of competent
jurisdiction to be illegal, invalid or unenforceable, the remaining provisions
shall remain in full force and effect.

 

  9. In accepting this Plan, You agree to be bound by this Plan. You agree that
sales plans are common practice in the software industry and it is common
practice to modify sales plans from time to time. Finally, you acknowledge that
you have had an opportunity to review this Plan with a lawyer.



--------------------------------------------------------------------------------

Entrust

2005 SAM MORCOS SALES COMPENSATION PLAN OUTLINE

(“PLAN”)

 

  10. All references to currency in this Plan are in US dollars. Commission
payment will be paid at a fixed conversion rate for each local payroll currency.
The Company will set the conversion rate in its sole discretion.

 

  11. To become eligible for compensation under this Plan, you must deliver your
acceptance to Sales Operations in the manner directed by Sales Operations.

 

  12. For individual transactions that exceed USD $2,000,000, commission on the
first $2,000,000 of revenue recognized from the transaction will be paid
according to the usual SCP provisions. Payment on transaction revenue over
$2,000,000 is subject to review by the SCC and the amount and timing of the
commission to be paid will be at the sole discretion of the SCC. This term is
not intended as a cap on desired transaction size or sales earnings; but rather,
a safeguard to ensure that unforeseen circumstances do not negatively affect the
company.

 

  13. In spite of anything to the contrary in this Plan, if at the time that you
cease to be Actively Employed by Entrust Limited, commissions have been paid or
prepaid to you and the corresponding revenue has not been recognized and
collected by the Company, then such commissions and/or sales bonuses shall be
deemed to have been overpaid (“Commission Overpayments”). Any payments that may
be due to you, including, but not limited to, commissions, recoverable draws,
salaries, bonuses, termination payments, severance payments, payments in lieu of
notice, and/or expense reimbursements, may be withheld and set off against
Commission Overpayments. Any Commission Overpayments remaining after any such
set offs shall be due and payable by you to the Company as of the date that you
ceased to be Actively Employed by Entrust Limited. However, the Company may
withhold any commissions and/or bonus that may be due upon You ceasing to be
Actively Employed by Entrust Limited for up to one hundred and twenty (120) days
after such cessation date to allow the Company to make any necessary adjustments
to your commissions due to changes in any previously recognized sale or license
that may occur after you ceased to be Actively Employed by Entrust Limited. The
Company may further withhold commissions until you have submitted to the Company
a summary of all business expenses for which you are seeking reimbursement, and
proof that all outstanding charges on any corporate credit cards have been paid.
The Company may also deduct from any commissions that may be owing to you any
charges for expenses that have been charged against corporate credit cards and
that have not been paid by You.

 

 

SEPTEMBER 28, 2005           /S/    SAM MORCOS         Date          

Sam Morcos

Senior Vice President, Sales

 

 

 

3